[J-84-2016][M.O. – Baer, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 36 EAP 2015
                                             :
                  Appellee                   :   Appeal from the judgment of Superior
                                             :   Court entered on 6/27/14 at No. 1784
                                             :   EDA 2013 affirming the judgment of
             v.                              :   sentence entered on 11/1/10 in the
                                             :   Court of Common Pleas, Philadelphia
                                             :   County, Criminal Division, at No. CP-51-
                                             :   CR-0005943-2009
KAREEM BARNES,                               :
                                             :
                  Appellant                  :
                                             :   ARGUED: September 13, 2016




                               CONCURRING OPINION


CHIEF JUSTICE SAYLOR                                   DECIDED: December 28, 2016


      I join the majority’s specific holding that sentences violative of Alleyne v. United

States, ___ U.S. ___, 133 S. Ct. 2151 (2013), are illegal sentences, alleviating the

requirement of issue preservation.1 However, I do not support the majority’s decision to

adopt the lead opinion in Commonwealth v. Foster, 609 Pa. 502, 17 A.3d 332 (2011)

(plurality), since such expression favored a considerably broader litmus for the illegal-

sentence doctrine, and, in this respect, I maintain the concerns that I had voiced in

1
  As the majority notes, this understanding does not apply to cases that have reached
the post-conviction stage, since the determination of whether final judgments of
sentences are illegal under Alleyne depends upon whether Alleyne is retroactive to
cases pending on post-conviction review, see Commonwealth v. Washington, ___ Pa.
___, ___, 142 A.3d 810, 814-15 (2016), and this Court has concluded that it is not, see
id. at ___, 142 A.3d at 820.
Foster. See id. at 539-41, 17 A.3d at 355-56 (Saylor, J., concurring); accord id. at 525-

39, 17 A.3d at 346-54 (Castille, C.J.) (cautioning that the approach of redefining the

concept of an illegal sentence to encompass all sentencing claims other than those

challenging purely discretionary aspects effectively disapproves decades of existing

Superior   Court   precedent   and   unduly   overrides   salutary   issue   preservation

requirements across a broad array of sentencing challenges).



      Justice Mundy joins this concurring opinion.




                            [J-84-2016][M.O. – Baer, J.] - 2